Title: From Thomas Jefferson to Martha Jefferson Randolph, 7 January 1805
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington Jan. 7. 05.
                  
                  A letter from mr Randolph to mr Coles informs him he shall bring you here, but does not say if with or without the family; I shall rejoice my dear to receive you here, and them, or as many of them that you can bring. I feel much for what you will suffer on the road for such a spell of severe weather we have not known for years. the thermometer has been down of mornings at 14. 12.  10. and once as low as 4°. The rivers are all solid. it will be absolutely necessary  to provide yourselves with the most abundant covering for the road. I am sorry that mr. Randolph did not take my pelisse: as nothing can be more dangerous for you than to be exposed to a great degree of long continued cold. on this subject let me beseech you to make ample provisions of covering.
                  I sent you a book of gardening, which I believe has merit. it has at least that of being accommodated to our seasons.
                  We have but few strangers in town. fewer ladies than I have ever known. the gentlemen complain that the place is very dull. but it is the more comfortable. we shall expect you at the beginning of next week. my affections to mr Randolph, kisses to the children & tenderest love to yourself.
                  
                     Th: Jefferson 
                     
                  
               